Citation Nr: 1541550	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-23 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active duty service from February 1977 to July 1980 in the United States Army.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2013, the Board issued a decision denying entitlement to service connection for tinnitus.  The Veteran then appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in a February 2015 memorandum decision, the Court vacated and remanded the case to the Board.

The Board notes that the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in January 2009 in which he appointed the Florida Department of Veterans Affairs (FDVA) as his representative.  This document was signed by both the Veteran and his representative.  However, in May 2015, the Veteran submitted another VA Form 21-22 for the American Legion.  This document was signed by both the Veteran and the representative.  Under VA law, only one organization, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  See 38 C.F.R. § 14.631(e)(1) (2014).  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).  Thus, it follows that the American Legion is the accredited representative of record at this time, as the previous power of attorney for the FDVA was revoked.  The Board further notes that the Veteran's current representative, the American Legion, has submitted an August 2015 brief in this case.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  A review of the Veterans Benefits Management System (VBMS) reveals an August 2015 brief from the Veteran's representative and a February 2015 memorandum decision of the United States Court of Appeals for Veterans Claims (Court) that has been reviewed.


FINDING OF FACT

The Veteran currently has tinnitus that began in service and continued since that time.   


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In considering the evidence of record and the applicable laws and regulations, the Board finds that the Veteran is entitled to service connection for tinnitus.

The May 2009 VA examiner diagnosed the Veteran with tinnitus.  Thus, the Veteran clearly has a diagnosis, and the remaining question is whether his tinnitus manifested in service, within one year of service, or is otherwise related thereto.

The Veteran has contended that he developed tinnitus as the result of noise exposure during service.  Specifically, he has asserted that he was exposed to hazardous noise as the result of his military occupational specialty (MOS) as a motor vehicle operator in the United States Army from 1977 to 1980.  He has reported that this position entailed hazardous noise from large trucks and heavy, noisy equipment for over eight hours per day.  He stated he did not wear hearing protection at all times.  He has also indicated that he was subject to the explosion of a grenade near his foxhole during a simulation exercise, which resulted in acoustic trauma and tinnitus at that time.  

The Veteran's DD Form 214 shows that he served as a motor transport operator, and the Department of Defense's Duty MOS Noise Exposure Listing confirms that the Veteran's MOS as a motor vehicle operator during service involved a moderate probability of noise exposure.  The RO has also granted service connection for bilateral ear hearing loss based on noise exposure.  Simply put, there is no reason to doubt the Veteran' reported noise exposure in service.

The Veteran's service treatment records dated from 1977 to 1980 do not document any specific complaints, treatment, or diagnosis of tinnitus.  However, a January 1980 audiology examination recorded that the Veteran did not wear hearing protection at all times, and the July 1980 separation examination revealed bilateral hearing loss disability per the requirements of 38 C.F.R. § 3.385.  

The Veteran has stated that his tinnitus began in service, but became more frequent in nature following his separation.  He has also asserted that he did not report tinnitus to medical personnel either in service or immediately after service because he did not know what tinnitus was or whether it was even a disability at that time and because no one asked him about it.  See January 2009 and December 2010 claims; February 2009 Veteran's statement; May 2009 VA audiology examination; May 2011 NOD; July 2012 VA Form 9.  

The Board notes that the Veteran is competent to report his symptoms of tinnitus both in service and thereafter.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002); 38 C.F.R. § 3.159(a)(2).  Moreover, the Board finds no reason to doubt the credibility of his lay assertions that he developed tinnitus in service and continued to experience the disorder since that time other than a lack of contemporaneous evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Indeed, in the February 2015 memorandum decision, the Court found that the Board's previous credibility determination in the January 2013 decision lacked adequate reasons and bases.  The Court pointed out the significance of the Veteran's lay assertion that he did not report tinnitus to medical personnel either in service or immediately after service because he did not know what tinnitus was or whether it was even a disability at that time.  The Board may weigh a claimant's lay statements against the absence of contemporary medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the Board must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  See also Horn v. Shinseki, 25 Vet. App. 231, 239 (2012).  In Horn, the Court held that the absence of evidence cannot be substantive negative evidence without "a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact."  25 Vet. App. at 239 n.7.  In the present case, given the Veteran's explanation as to why he did not report symptoms of tinnitus in earlier records, the Board finds it plausible that tinnitus is not the sort of condition or symptom that would have been noted or reported in this particular case.  See Buczynski v. Shinseki, 24 Vet. App. 221, 226-27 (2011).   See also AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

In reaching this decision, the Board also acknowledges that a May 2009 VA examiner opined that the Veteran's current tinnitus is less likely as not related to in-service noise exposure.  In so doing, the examiner relied on the fact that his service treatment records and immediate post-service records did not provide any information regarding tinnitus.  However, this opinion is somewhat flawed.  Where a veteran has provided lay testimony of an in-service injury, an examiner may not ignore that lay evidence and base an opinion that there is no relationship to service on the absence of in-service corroborating medical records, unless the Board finds that the testimony is not credible.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In this case, the May 2009 VA examiner did not adequately consider the Veteran's lay assertions of symptoms of tinnitus in service. 

Based on the foregoing and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.
ORDER

Subject to the provisions governing the award of monetary benefits, service connection for tinnitus is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


